Fullerton, J.
(concurring) — I concur in the judgment pronounced by the court in the foregoing opinion. I concur also in the holding that this court has inherent jurisdiction to suspend or disbar an attorney for sufficient cause shown, and that such jurisdiction does not necessarily depend on any express constitutional provision or statutory enactment. This is abundantly shown in the case of In re Lambuth, 18 Wash. 478, 51 Pac. 1071, the dissenting opinion in the case of In re Waugh, 32 Wash. 50, 72 Pac. 710, and the majority opinion in the case at bar. But in concurring in the judgment I do not wish to be understood as concurring in the interpretation put by the majority on the case of In re Waugh. That case as I understood it when it was decided, and as I understand it now, overruled the case of In re Lambuth, in so far as the latter case held that this court had inherent power and original jurisdiction to entertain a disbarment proceeding against an attorney, and held that no such power or jurisdiction existed. But since the court now entertains such jurisdiction, it impliedly, at least, overrules the case and reinstates that of In re Lambuth. This being true, the question as to what was really *163held in the Waugh case is no longer a very material one, and for that reason I refrain from discussing it. I cannot, however, refrain from expressing my regret that the court did not directly overrule the case instead of undertaking to distinguish it.